Citation Nr: 1610046	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  13-16 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a kidney condition.

2.  Entitlement to service connection for a kidney condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1972 to December 1972 and on active duty from March 1973 to March 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a 
May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Although evidence has been received subsequent to the final consideration of the claims by the RO, the Veteran, through his representatives, most recently waived RO consideration of that evidence in a March 2016 submission.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2015).

The Veteran testified at a hearing before the undersigned VLJ held via videoconference in May 2014.  The claims file includes a transcript of the hearing.

The issue of Sjogren's disease has been raised by the record in a July 2014 submission of a private medical opinion by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for a kidney condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an August 1996 rating decision, the RO denied service connection for a kidney disability.  The Veteran did not file a Notice of Disagreement or take any further steps to appeal that determination, nor did he submit new and material evidence within one year.

2.  Evidence received since the August 1996 rating decision with respect to the kidney disability claim is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the most recent final decision, and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The August 1996 rating decision denying the Veteran's claim of entitlement to service connection for a kidney disability is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for a kidney disability have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed a claim of entitlement to service connection for a kidney disability in May 1995.  The RO denied the kidney disability claim in an August 1996 rating decision.  The Veteran did not timely file a Notice of Disagreement (NOD) or take any other steps to appeal within a year of that determination, nor did he submit new and material evidence within one year, so the August 1996 rating decision became final.  38 C.F.R. §§ 20.302, 20.1103.  

The August 1996 rating decision is the most recent final denial of the Veteran's claim of entitlement to service connection for a kidney disability.  The Veteran filed a request to reopen that claim in November 2009.  The request to reopen was denied in a May 2010 rating decision which gave rise to this appeal.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  A "reasonable possibility of substantiating a claim" exists where the new evidence triggers the VA's duty to assist.  See Shade, 24 Vet. App. at 120.

The language of 38 C.F.R. § 3.156(a) creates a low threshold.  The phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  See Shade, 24 Vet. App. at 120.

The evidence associated with the claims file since the last final denial of the kidney disability claim includes the Veteran's testimony, two VA examinations, medical literature indicating a possible association between the contaminants found in the Camp Lejeune water and kidney cancer, and voluminous medical records, notably including a recent diagnosis of kidney cancer.  See, e.g., August 2015 Private Anatomic Pathology Report (diagnosing renal cell carcinoma, papillary type); April 2012 VA Examination ("Upon review of the Camp LeJeune related literature, there is possibility of renal cancer related to TCE, as well as 'renal toxicity.'"); October 2010 Letter from Director of the National Center for Environmental Health (reviewing literature and noting some of possible contaminants are "probable human carcinogens"); see also May 2014 Board Hearing Tr. at p. 4 (testifying that physician recently indicated he might have kidney cancer, but that biopsy would be necessary to confirm a diagnosis).

The evidence submitted since the most recent final denial of the claim is new in that it is not cumulative or redundant of previous evidence and, if believed, is sufficient to create a reasonable possibility of substantiating the claim or, in combination with the previous evidence of record, triggering VA's duty to provide a VA examination.  See Shade, 24 Vet. App. at 120.  In making this determination, the Board is cognizant of the Court's instructions that the Board must presume that newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence described above is enough to reopen the claim under the low threshold of Shade.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a kidney disability is reopened.


REMAND

The Veteran claims entitlement to service connection for a kidney disability.  Due to developments since the matter was appealed to the Board, remand is necessary.

Recently, the Veteran has been diagnosed with kidney cancer.  See, e.g., August 2015 Private Anatomic Pathology Report (diagnosing renal cell carcinoma, papillary type).  At the time of his VA examinations regarding his kidney condition, he had not been diagnosed with kidney cancer.  See January 2013 VA Examination (diagnosing renal calculi and cysts); April 2012 VA Examination (diagnosing renal cysts, stones, and mild renal insufficiency).  The request for an examination included reference to medical literature summarizing the findings of the National Academy of Sciences' National Research Council (NRC) regarding its published report on the effects of contaminated water supplies at Camp Lejeune.  See January 2013 VA 21-2507a (noting the NRC study found "limited/suggestive evidence of an association" between kidney cancer and TCE, PCE, or a solvent mixture compound); April 2012 VA Examination ("Upon review of the Camp LeJeune related literature, there is possibility of renal cancer related to TCE, as well as 'renal toxicity.'"); October 2010 Letter from Director of the National Center for Environmental Health (reviewing literature and noting some of possible contaminants are "probable human carcinogens").

Because the record contains evidence of a possible association between the Veteran's exposure to contaminated drinking water at Camp Lejeune and his diagnosed kidney cancer, he is entitled to an examination and opinion on that issue.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  As noted, neither the January 2013 nor April 2012 VA examiners provided an opinion on that issue, because the Veteran had not yet been diagnosed with kidney cancer.  Therefore, the matter must be remanded to obtain an opinion to address the possible connection between the in-service event and the Veteran's recently diagnosed kidney cancer.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file any pertinent clinical records, including any such records from the VA Medical Center in Louisville, Kentucky for the period from February 2014 to the present.

2.  After conducting any additional development deemed necessary, the entire claims file should be reviewed by the examiner who provided the January 2013 opinion for the purpose of obtaining an addendum opinion (or another medical professional if that person is no longer available).  A new examination is only required if deemed necessary by the examiner.

The Veteran was stationed at Camp Lejeune from October to December 1972.  After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner(s) should address whether the 2015 diagnosis of renal cell carcinoma 
is as likely as not (50 percent probability or greater) incurred in or otherwise related to the Veteran's military service?  The examiner should refer to the 2010, 2012, and 2013 opinions regarding the prior diagnoses of renal calculi, renal cysts, and mild renal insufficiency - and - if the subsequent diagnosis of renal cancer in 2015 affects the rationale of those negative prior opinions in any way, the examiner should discuss.

In providing a response, it would be helpful if the examiner specifically addressed any relevant medical literature or studies, including, but not limited to the article "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects" published by the National Academy of Sciences' National Research Council in 2009.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  Then, after any needed development, readjudicate the remanded claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


